[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1125

                        UNITED STATES,

                          Appellee,

                              v.

                        DAVID CARVER,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
             Selya and Boudin, Circuit Judges.

   David W. Bate on brief for appellant.
   Jay P. McCloskey, United States Attorney, and Margaret D.
McGaughey, Assistant United States Attorney, on brief for appellee.

August 6, 1999

          Per Curiam.  Upon careful review of the record and
briefs, and even assuming that the question were properly
before us, we conclude that the district court did not commit
reversible error in refusing defendant's requests for
instruction and argument on his accomplice witness theory.  As
the district court explained, the theory was not supported by
sufficient evidence of the witnesses' complicity in the
specific offense.  See United States v. Olmstead, 832 F.2d 642,
647-48 (1st Cir. 1987).  Moreover, considering the whole of the
instructions and the evidence of defendant's possession of the
pistol, in any event defendant was not prejudiced by the
refused instruction and argument.  See id.
          We will not override the jury's choice to credit at
least in part the government's witnesses, and so we reject
defendant's challenge to the sufficiency of the evidence.  See
United States v. Lara,     F.3d    ,     No. 97-2215, slip op.
at 40-41 (1st Cir. June 30, 1999) [1999 WL 431140, at *18].
          Affirmed.  See 1st Cir. Loc. R. 27.1.